Name: Council Regulation (EC) No 3234/94 of 20 December 1994 on the suspension of the import levy on sheepmeat and goatmeat sector products
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  cooperation policy;  animal product
 Date Published: nan

 No L 338/14 Official Journal of the European Communities 28 . 12. 94 COUNCIL REGULATION (EC) No 3234/94 of 20 December 1994 on the suspension of the import levy on sheepmeat and goatmeat sector products THE COUNCIL OF THE EUROPEAN UNION, until 30 June 1995 and consequendy the collection of the levy applicable to those countries is suspended until that date ; Whereas it appears appropriate to extend the above suspension, subject to certain quantitative limits, to all supplier countries, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Whereas the Community has voluntary restraint agree ­ ments with Romania and Iceland and equivalent uni ­ lateral arrangements established by Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 (') ; Whereas, pursuant to Council Regulation (EC) No 3609/93 of 22 December 1992 on the suspension of the import levy on sheepmeat and goatmeat sector products (2), the levy on the import of live sheep and goats and sheepmeat and goatmeat from the abovementioned countries in particular has been suspended until 31 December 1994 ; Article 1 Notwithstanding the voluntary restraint agreements concluded with Romania, Iceland and the Socialist Federal Republic of Yugoslavia and notwithstanding Regulation (EEC) No 3643/85, the collection of the levy on imports of sheepmeat and goatmeat sector products falling within CN codes 0204, 0104 1030, 0104 1080 and 0104 2090 from Bosnia-Herzegovina, Croatia, Iceland, the former Yugoslav Republic of Macedonia, Romania, Slovenia and the countries referred to in the said Regula ­ tion shall be suspended until 30 June 1995. For the countries referred to in the agreements referred to in the first subparagraph the quantity for the first six months of 1995 will be 50 % of the figure agreed for the whole of the year 1995, but it may be exceeded by up to 20 %, which will be taken into account during the subsequent period. Whereas a voluntary restraint agreement was concluded with the Socialist Federal Republic of Yugoslavia in 1981 ; whereas, while the substance of the Agreement remained unchanged, certain details of the management of the import arrangements laid down were suspended and replaced by Council Regulation (EEC) No 3125/92 of 26 October 1992 on the arrangements applicable to the importation into the Community of sheepmeat and goat ­ meat products originating in Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia (3) ; Article 2 The procedures for applying this Regulation shall be adopted in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 3013/89 (4). Whereas it is necessary to provide for interim arrange ­ ments for trade in the sheepmeat and goatmeat sectors, pending the implementation for this sector of the access in the Uruguay Round of the General Agreement on Tariffs and Trade on 1 July 1995 ; Whereas negotiations with Argentina, Australia, Bulgaria, the Czech Republic, Hungary, New Zealand, Poland, the Slovak Republic and Uruguay have led to the extension of the adjustments to the voluntary restraint agreements Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. (') OJ No L 348 , 24. 12. 1985, p. 2. Regulation as last amended by Commission Regulation (EEC) No 3890/92 (OJ No L 391 , 31 . 12. 1992, p. 51 ). (2) OJ No L 328 , 29 . 12. 1993, p. 4. (3) OJ No L 313, 30 . 10. 1992, p. 3 . (4) OJ No L 289, 7. 10 . 1989, p. 1 . Regulation as last amended by Regulation (EC) No 1886/94 (OJ No L 197, 30 . 7. 1994, p. 30). 28 . 12. 94 Official Journal of the European Communities No L 338/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT